Citation Nr: 1639220	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a fatigue disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1988 to January 1992, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 31, 2016, in El Paso, Texas.  The Veteran's representative informed the Newark RO that the Veteran wished to withdraw the hearing request.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In December 2013, the RO granted service connection for fibromyalgia.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 2016 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for an increased rating for PTSD and for service connection for OSA.

2.  A November 1997 rating decision denied the Veteran's claim of entitlement to service connection for a condition manifested by fatigue; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the November 1997 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a fatigue disorder.

3.  In a September 2008 rating decision, the Veteran's claim for service connection for a headache disorder was denied as the evidence failed to show that his headache disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the September 2008 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim for entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The November 1997 rating decision which denied entitlement to service connection for a disorder manifested by chronic fatigue is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  The September 2008 rating decision denying service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has been received since the September 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a September 2016 statement from his representative, the Veteran expressly withdrew his appeal with regard to the issues of an increased rating for PTSD and service connection for OSA prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Fatigue Disorder

The Veteran filed a claim seeking service connection for a fatigue disorder, which was denied in November 1997.  The Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to a fatigue disorder within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.

At the time of the November 1997 rating decision, the evidence of record included STRs, VA treatment records, and a Persian Gulf War Registry Examination.  The claim was denied as no actual condition was shown in the objective medical evidence.

In a statement received in April 2010, the Veteran sought to have his previously denied claim for a fatigue disorder reopened. 

The medical evidence dated after November 1997 consists of additional VA and private treatment records.  However, the new medical records do not document any diagnosis of a fatigue disorder.  While the records contain complaints of fatigue, the records do not contain any sort of nexus between the Veteran's fatigue complaints and his active service.  Furthermore, his physician noted that resolution of his nonservice-connected OSA might resolve his fatigue complaints.

The Veteran has also been afforded multiple VA examinations for his fatigue disorder.  The VA examiners reviewed the Veteran's claims file, interviewed the Veteran, and conducted physical examinations.  A July 1997 VA examiner noted that the Veteran complained of fatigue, but no diagnosed of chronic fatigue syndrome was rendered.  An August 1997 VA examiner noted that the Veteran reported being tired, worn out, and not motivated to do anything.  The examiner noted that his fatigue complaints did not appear to be on a neurological basis.  It is also noted that the Veteran is service connected for PTSD, and the schedular rating criteria for psychiatric contemplates symptomatology such as disturbances in motivation and mood.

In June 2010, the Veteran was afforded a Gulf War Examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with fibromyalgia, but no diagnosis of chronic fatigue syndrome was rendered.

In November 2010, the Veteran was afforded another VA examination for a fatigue disorder.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner indicated that the Veteran did not have debilitating fatigue, his fatigue did not last 24 hours or more after exercise, and he had no restriction of daily activities.  The examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome, explaining that the Veteran had not experienced an onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of his pre-illness
activity level for a period of 6 months, and few than 6/10 6 of the 10 chronic fatigue syndrome diagnostic criteria had been met.  As such, chronic fatigue syndrome was not diagnosed.

Furthermore, records simply showing treatment for fatigue complaints do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

The Veteran's representative argued in September 2016 effectively that the Veteran was in the Persian Gulf region and had fatigue and that service connection should be granted, and that just because chronic fatigue syndrome was not diagnosed in service, service connection was not precluded.  The Board does not disagree with any of these statements, but the fact remains that the Veteran has not been diagnosed with chronic fatigue syndrome, despite physical examinations to specifically consider his fatigue complaints.  As such, the showing of an undiagnosed illness manifested by complaints of fatigue has simply not been shown.

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is either not new in that it was already known at the time of the previous denial that the Veteran had fatigue complaints, and the evidence is not material in that it does not show a current diagnosis of a fatigue disorder or suggest a nexus between the Veteran's fatigue complaints and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since November 1997 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered, as a VA examination has already been provided to investigate the Veteran's complaints of fatigue, but no diagnosis, to include an undiagnosed illness, has been rendered.

Accordingly, the claim to reopen the previously denied claim of service connection for a fatigue disorder is denied.

Headache Disorder

The Veteran's claim of entitlement to service connection for a headache disorder was last denied in September 2008.  The Veteran did not appeal the September 2008 rating decision, nor did he submit any new and material evidence within a year of the September 2008 rating decision.  See 38 C.F.R. §3.156(b).  The September 2008 rating decision thereby became final.

At the time of the September 2008 rating decision, the record consisted of the Veteran's STRs, VA treatment records, and private treatment records.

Evidence received since the September 2008 rating decision includes private medical evidence and VA medical evidence.  Specifically, in July 2014, the Veteran's physician opined that it was as likely as not that the Veteran's migraine headaches were the same condition or a similar condition described during his period of active service.  While the physician did not provide any rationale for his opinion, for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When this is done, the information added since the previous denial is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.




ORDER

A rating in excess of 70 percent for PTSD is dismissed.

Service connection for OSA is dismissed.

New and material evidence has not been presented, and the Veteran's claim for service connection for a fatigue disorder is not reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a headache disorder is reopened.  


REMAND

The Veteran's STRs show that he complained of headaches in December 1989, March 1990, and September 1991.  However, he denied headaches on his medical history survey completed in conjunction with his separation physical in December 1991.  Medical records after his separation show continued complaints and treatment for headaches.  The Veteran was in a post-service motor vehicle accident which resulted in a concussion.  At a November 2010 VA examination, the Veteran reported that his headaches started spontaneously in October 1993.

In July 2014, the Veteran's physician opined that it was as likely as not that the Veteran's migraine headaches were the same condition or a similar condition described during his period of active service.  However, his physician based his opinion on his own medical reports and indicated that he did not have the Veteran's complete medical record.  Furthermore, a different physician reported in April 2010, that the resolution of the Veteran's OSA may resolve his headache disorder.

As such, a medical opinion is felt to be necessary to adjudicate the service connection claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his headache disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


